        Case 4:19-cv-03361 Document 1 Filed on 09/06/19 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JEFF GOEBEL and JENNIFER                        §
GOEBEL                                          §
     Plaintiffs,                                §
                                                §
v.                                              §      CIVIL ACTION NO. 4:19-cv-3361
                                                §
RUSHMORE LOAN MANAGEMENT                        §
SERVICES, LLC, UNITED SHORE                     §
FINANCIAL SERVICES, LLC d/b/a                   §
UNITED WHOLESALE MORTGAGE,                      §
and FIRST STATE MORTGAGE, INC.                  §
d/b/a SAM HOUSTON MORTGAGE,                     §
INC.,                                           §
       Defendants.                              §

                           DEFENDANT’S NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1331 and 1441(c), Defendant Rushmore Loan Management

Services (hereinafter “Rushmore”) gives notice and hereby removes this action from the 410th

District Court of Montgomery County, Texas to the United States District Court for the Southern

District of Texas, Houston Division. Removal is based on federal question jurisdiction. In

support, Defendants respectfully show the Court the following:

                                        A. Introduction

         1.        On or about July 29, 2019, Plaintiffs Jeff Goebel and Jennifer Goebel

(“Plaintiffs”) filed Plaintiffs’ Original Petition and Request for Disclosure (hereinafter

“Petition”) in the 410th District Court of Montgomery County, Texas styled Jeff Goebel and

Jennifer Goebel v. Rushmore Loan Management Services, LLC, et al., bearing Cause No. 19-07-

10267 (the “State Court Action”).




Notice of Removal                                                                      Page 1 of 5
00000008110298 / Goebel
          Case 4:19-cv-03361 Document 1 Filed on 09/06/19 in TXSD Page 2 of 5




           2.       Plaintiffs sued Defendants for violations of RESPA – Regulation X, declaratory

judgment, breach of contract, violation of the TDCPA, and breach of duty of good faith and fair

dealing.1 Plaintiff requests actual damages, exemplary damages, attorney’s fees, costs as well as

seeking injunctive relief.2

           3.       Defendant was served with process in this lawsuit on August 13, 2019. Thus,

Defendant timely files this notice of removal within the 30-day time dictated by 28 U.S.C.

§1446(b).

           4.       Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit 3 and incorporated by

reference is a true and correct copy of the entire file of record with the Court in the 410th District

Court of Montgomery County, Texas, including all process, pleadings, and orders served.

           5.       Pursuant to 28 U.S.C. §1446(d), this Notice of Removal will be filed with the

410th District Court of Montgomery County, Texas, and a copy of this Notice will also be served

on Plaintiffs, a copy of which is attached as Exhibit 5.

           6.       Defendant files contemporaneously with this Notice a civil cover sheet, a

Disclosure Statement and Certificate of Interested Parties that complies with FED. R. CIV. P. 7.1,

a copy of which is attached hereto as Exhibit 7.

                                            B. Jurisdiction and Venue

           7.       This is a civil action over which this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331. This State Court Action may be removed to this Court by

Defendant pursuant to 12 C.F.R. § 1024.41.




1
    See Petition at¶¶ 61-107, attached as Exhibit 3.
2
    Id. at Section XI labeled Relief Requested.

Notice of Removal                                                                             Page 2 of 5
00000008110298 / Goebel
        Case 4:19-cv-03361 Document 1 Filed on 09/06/19 in TXSD Page 3 of 5




          8.       Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division because the State Court Action is pending within this district and

division. See 28 U.S.C. § 1441(a); Also see 28 USC § 124(b)(7).

                                         C. Basis for Removal

          9.       The Court has original jurisdiction over the State Court Action under 12 U.S.C. §

1331 because Plaintiffs assert a cause of action for violation of RESPA, which is codified as 12

U.S.C. § 2605, et seq. Section 1331 provides that “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 12 U.S.C. § 1331. Accordingly, Defendant may remove this action to this Court

pursuant to 28 U.S.C. § 1441 (c).

          10.      Pursuant to U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiffs’ additional claims because they derive from the same set of facts forming his claims

under 42 U.S.C. § 3604.

                                            D. Conclusion

          11.      Defendant removes the State Court Action from the 410th District Court of

Montgomery County, Texas, to the United States District Court for the Southern District of

Texas, Houston Division, so that this Court may assume jurisdiction over the cause as provided

by law.




Notice of Removal                                                                           Page 3 of 5
00000008110298 / Goebel
        Case 4:19-cv-03361 Document 1 Filed on 09/06/19 in TXSD Page 4 of 5




                                                   Respectfully submitted,

                                                   BARRETT DAFFIN FRAPPIER
                                                   TURNER & ENGEL, LLP

                                                     /s/ Crystal G. Gibson
                                                   Crystal G. Gibson
                                                   State Bar No. 24027322
                                                   SD No. 706039
                                                   J.D. Milks
                                                   State Bar No. 24045106
                                                   SD No. 3414015
                                                   4004 Belt Line Road, Ste. 100
                                                   Addison, Texas 75001
                                                   (972) 340-7901
                                                   (972) 341-0783 (Facsimile)
                                                   jdmilks@bdfgroup.com
                                                   CrystalR@bdfgroup.com
                                                   ATTORNEYS FOR DEFENDANT
                                                   RUSHMORE LOAN MANAGEMENT
                                                   SERVICES, LLC


                               CERTIFICATE OF SERVICE

       I certify that a copy of Notice of Removal was served by the court’s electronic filing
system or by certified U.S. Mail, return receipt requested, and regular U.S. Mail to the parties
below on September 6, 2019.

Via Email: jfoley@weaverlawyers.com
James Hamilton Foley
1800 Bering Drive, Suite 1050
Houston, Texas 77057
Attorney for Plaintiffs


                                                        /s/ Crystal G. Gibson ________
                                                           Crystal G. Gibson




Notice of Removal                                                                        Page 4 of 5
00000008110298 / Goebel
         Case 4:19-cv-03361 Document 1 Filed on 09/06/19 in TXSD Page 5 of 5




                                  LIST OF DOCUMENTS ATTACHED

          Exhibit 1          Index of Matters;

          Exhibit 2          A copy of the State Court Civil Docket Sheet;

          Exhibit 3          All pleadings asserting causes of action, all executed process in the case, if
                             any, all answers, if any, and all orders signed by the state court judge, if
                             any;

          Exhibit 4          List of All Counsel of Record;

          Exhibit 5          Notice of Filing of Notice of Removal to Federal Court filed in the 410th
                             District Court of Montgomery County, Texas;

          Exhibit 6          Civil Cover Sheet; and

          Exhibit 7          Disclosure Statement and Certificate of Interested Parties.




List of Documents Attached                                                                         Page 5 of 5
00000008110298
